In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00008-CR



            JAKOSH WILLIAMS, Appellant

                            V.

              STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
               Harrison County, Texas
              Trial Court No. 2012-0764




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Jakosh Williams, appellant, has filed with this Court a motion to dismiss his appeal. The

motion was signed by both Williams and his counsel in compliance with Texas Rule of

Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.




                                             Jack Carter
                                             Justice

Date Submitted:       February 14, 2013
Date Decided:         February 15, 2013

Do Not Publish




                                                 2